     Case 2:17-cr-00201-LMA-DMD Document 384 Filed 06/12/19 Page 1 of 2




                      UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA

versus                                              DOCKET No. 17-201

LILBEAR GEORGE                                      SECTION “I”

******************************************************************
         RESPONSE TO COURT’S ORDER OF JUNE 5, 2019
      REGARDING MOTION TO RECORD ALL PROCEEDINGS

         Defendants Lilbear George and Chukwudi Ofomata advise the Court,

pursuant to the Court’s Order of June 5, 2019, Rec. Doc. 379, that they maintain and

reaffirm their position as stated in the Joint Motion to Record All Proceedings, Rec.

Doc. 329.

                                       Respectfully submitted:



/s/ Bruce G. Whittaker_________        /s/ Jerrod E. Thompson-Hicks
Bruce G. Whittaker, No. 08339          Jerrod E. Thompson-Hicks, No. 32729
1215 Prytania Street, Suite 332        Federal Public Defender (New Orleans)
New Orleans, LA 70130                  500 Poydras Street, Room 318
(504) 554-8674                         New Orleans, LA 70130
bruce@whittakerlaw.com                 (504)-589-7931
                                       jerrod_thompson-hicks@fd.org

                        Attorneys for Lilbear George




                                          1
    Case 2:17-cr-00201-LMA-DMD Document 384 Filed 06/12/19 Page 2 of 2




/s/ Frank G. Desalvo                /s/ Michael P. Ciaccio
Frank G. Desalvo, No. 04898         Michael P. Ciaccio, No. 21428
739 Baronne Street                  320 Huey P. Long Avenue
New Orleans, LA 70113               Gretna, LA 70053
(504) 524-4191                      (504) 612-770
frankd@fdesalvo.com                 mpc@ciaccio-law.com

/s/ Sarah L. Ottinger
Sarah L. Ottinger, No. 24589
2563 Bayou Road, Second Floor
New Orleans, LA 70119
(504) 258-6537
sottinger1010@gmail.com

                  Attorneys for Chukwudi Ofomata


                   CERTIFICATE OF SERVICE

       I hereby certify that on June 12, 2019 a copy of the foregoing was filed
electronically with the Clerk of Court using the CM/ECF system, which will send
notification to all counsel of record.

                                      /s/ Bruce G. Whittaker
                                          Bruce G. Whittaker




                                       2
